Citation Nr: 1447509	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine ("lumbar spine disability").

2.  Entitlement to an evaluation in excess of 20 percent for lumbar radiculopathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

4.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU") due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for a lumbar spine disability and assigned a 10 percent evaluation effective February 1, 2010.  The Veteran appeals for a higher evaluation.  

During the pendency of the appeal, the RO issued a July 2012 rating decision granting an increased evaluation of 40 percent for the Veteran's service-connected lumbar spine disability effective February 1, 2010.  The RO also granted a separate evaluation for lumbar radiculopathy of the left lower extremity and assigned a 20 percent evaluation effective February 1, 2010; and granted a separate evaluation for lumbar radiculopathy of the right lower extremity and assigned a 10 percent evaluation effective February 1, 2010.  The Veteran continues to appeal for a higher evaluation for his lumbar spine disability and for his lumbar radiculopathy of the left lower extremity and right lower extremity.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The record demonstrates that the Veteran filed a claim for Social Security Administration (SSA) disability benefits in December 2010, in which he asserts that he was unable to work due to his posttraumatic stress disorder (PTSD) and lumbar spine disability.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of TDIU is raised by the record and is part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues on appeal are as noted on the title page.

This appeal has been processed through the Virtual VA electronic paperless appeals processing system.

Additional evidence has been submitted in Virtual VA since the September 2012 supplemental statement of the case (SSOC).  In September 2014, the Veteran submitted a signed waiver of AOJ consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain, tenderness, stiffness, muscle spasms, fatigue, and guarding of movement.  Objective evidence includes forward flexion of no less than 20 degrees with pain; and functional loss exhibited by less movement than normal, excess fatigability, pain on movement and interference with sitting, standing and/or weight-bearing; localized tenderness; but no muscle atrophy or ankylosis; and no incapacitating episodes of intervertebral disc syndrome.  

2.  The Veteran's lumbar radiculopathy of the left lower extremity is, at worst, moderate.

3.  The Veteran's lumbar radiculopathy of the right lower extremity is, at worst, moderate.

4.  Resolving all reasonable doubt in favor of the Veteran, prior to October 16, 2013, the evidence shows that the Veteran's service-connected disabilities precludes him from securing or following substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2014).

2.  The criteria for an evaluation in excess of 20 percent for lumbar radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8720 (2014).

3.  The criteria for an evaluation of 20 percent for lumbar radiculopathy of the right lower extremity have been met as of February 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8720 (2014).

4.  Prior to October 16, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA treatment records, SSA records and lay statements are in the file.  

The Veteran underwent VA examinations in October 2009, March 2012 and March 2014 to assess the severity of his lumbar spine disability and his lumbar radiculopathy of the left and right lower extremities.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his lumbar spine disability and lumbar radiculopathy of the left and right lower extremities have worsened since his most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

II.  Higher Evaluation Claims

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

The Veteran's lumbar spine disability has been evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 5242, effective February 1, 2010.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under DC 5243 (Intervertebral Disc Syndrome), a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a .

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran's lumbar radiculopathy of the left lower extremity has been evaluated as 20 percent disabling, effective February 1, 2010; and his lumbar radiculopathy of the right lower extremity has been evaluated as 10 percent disabling, effective February 1, 2010, pursuant to 38 C.F.R. § 4.124a, DC 8720 for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

	Factual Background

While in-service, the Veteran underwent a left-sided hemilaminectomy in September 2006 and a L5/S1 bilateral compression and fusion of L5/S1 in October 2008.  See March 2012 VA examination.  The Veteran contends that he currently experiences chronic low back pain, stiffness, fatigue, daily muscle spasms, and a limited ability to bend and flex.  He asserts that his lumbar spine disability severely hampers his ability to stand, sit and lay down; affects his ability to walk; causes him to awake from his sleep; and impairs his ability to engage in a normal, intimate relationship with his wife.  See December 2010 Notice of Disagreement and October 2011 VA Form 9.  

At an October 2009 VA thoracolumbar spine examination, the Veteran reported constant pain, which radiated into his legs intermittently, fatigue, decreased motion, stiffness, weakness, and spasms.  He treated his symptoms with medication, heat, biofreeze and heat with a fair response.  He used a back brace.  He reported no flare-ups.  He had one incapacitating episode in 2008 due to back surgery; he had limited movement for 30 days.  He was able to walk one to three miles.

Upon objective evaluation, the October 2009 VA examiner found normal posture and head position, symmetry in appearance and a normal gait.  There was tenderness to palpation of the lower back.  The straight leg raise test was positive.  No spinal ankylosis was found.  Normal deep tendon reflexes bilaterally were reported.  No evidence of motor loss or sensory loss bilaterally.  Range of motion testing revealed flexion at 90 degrees, extension at 30 degrees, left lateral flexion at 30 degrees, left lateral rotation at 30 degrees, right lateral flexion at 30 degrees and right lateral rotation at 30 degrees.  Objective evidence of pain on active range of motion was found, but no degree was noted.  No objective evidence of pain or additional limitations following repetitive use testing.  Diagnostic testing of the lumbar spine revealed degenerative joint and disc disease at the L4-L5 and L5-S1 with a mild scar formation.  The surgical scar over the Veteran's lower back was found to be superficial, not painful and without any disabling effects.  The Veteran was diagnosed with lumbar radiculopathy as evidenced by degenerative disc disease and degenerative joint disease of the lumbar spine.  The Veteran was currently employed full-time as an operations chief in the U.S. Marine Corps for the last 10 to 20 years.  The VA examiner found that the Veteran's lumbar spine disability caused significant effects on his occupation exhibited by decreased mobility, problems with lifting and carrying, lack of stamina and pain.  There were severe effects on the Veteran's usual daily activities, such as chores, shopping, exercise, sports, recreation, traveling and driving.  

An October 2010 VA treatment record reflects that the Veteran reported increased back pain with certain activities which worsened upon prolonged standing or sitting.  The pain radiated into his legs with associated numbness and tingling.  He currently took Motrin and Vicodin for the pain.  

At a March 2012 VA thoracolumbar spine examination, the Veteran reported pain radiating into his legs with tingling in his toes.  He woke up daily with low back pain and intermittent bilateral leg pain.  Standing was limited to 15 minutes and contributed to his bilateral leg symptoms.  Sitting was limited to 30 minutes with numbness in his butt.  No reported bowel or bladder incontinence.  He reported experiencing flare-ups of severe pain from activities such as suddenly bending which lasted about two days.  He said these flare-ups occurred twice a week in the last two months.  He treated these flare-ups with extra muscle relaxants.  

Upon objective evaluation, the March 2012 VA examiner found that the Veteran had intervertebral disc syndrome, but no incapacitating episodes within the past 12 months.  Range of motion testing revealed flexion at 30 degrees with pain at 20 degrees, extension at 15 degrees with pain at 10 degrees, right lateral flexion at 10 degrees with pain 10 degrees, left lateral flexion at 10 degrees with pain at 10 degrees, right lateral rotation at 30 degrees with pain at 25 degrees and left lateral rotation at 30 degrees with pain at 25 degrees.  Repetitive use testing revealed flexion at 25 degrees, extension at 10 degrees, right lateral flexion at 10 degrees, left lateral flexion at 10 degrees, right lateral rotation at 30 degrees and left lateral rotation at 25 degrees.  The Veteran had additional limitation in the range of motion following repetitive use testing.  The Veteran had functional loss upon repetitive use testing exhibited by less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing.  He had tenderness in the diffuse central lumbar spine and the left upper buttock area.  There were no guarding or muscle spasms.  No muscle atrophy was noted.  Normal muscle strength test results were reported.  There were normal reflexes examination results.  Otherwise normal sensation examination results were reported, except for decreased findings on left foot and toes.  He had a positive straight leg raise test.  The VA examiner found that the Veteran had (1) mild right lower extremity radiculopathy with mild pain, but moderate paresthesia and/or dysesthesias and moderate numbness and (2) moderate left lower extremity radiculopathy with moderate pain and numbness.  The VA examiner noted that the Veteran's lumbar spine disability impacted his ability to work based on his limited ability to stand for 15 minutes, to sit for 30 minutes and to occasionally lift up to 25 pounds.  

A September 2012 VA treatment record reflects that the Veteran continued to complain of low back pain and occasional muscle spasms.  He had sharp, increased pain with certain movements.  He also had tingling and numbness in his left lower extremity posteriorly down into his foot.  He was currently using Motrin, Flexeril and Vicodin for the pain.  He was instructed on physical therapy exercises and prescribed a TENS unit.  

At a March 2014 VA thoracolumbar spine examination, the Veteran reported constant low back pain with radiating bilateral leg pain.  He said the pain was worse with wet weather and increased activity.  During flare-ups, he experienced an increased limitation in activity. 

Upon objective evaluation, the March 2014 VA examiner found that the Veteran did not have intervertebral disc syndrome.  Range of motion testing revealed flexion at 80 degrees with pain at 60 degrees, extension at 25 degrees with pain at 20 degrees, right lateral flexion at 30 degrees with pain at 20 degrees, left lateral flexion at 30 degrees with pain at 20 degrees, right lateral rotation at 30 degrees with pain at 20 degrees and left lateral rotation at 30 degrees with pain at 20 degrees.  There was no change in degree of limitation of range of motion upon repetitive use testing.  There was functional loss upon repetitive use testing exhibited by less movement than normal and pain on movement.  The VA examiner noted tenderness with palpation of the lower spine.  No muscle spasms were noted.  The VA examiner found guarding, but not resulting in abnormal gait.  No muscle atrophy or ankylosis was found.  Normal muscle strength testing results were reported.  Deep tendon reflexes revealed hypoactive findings bilaterally at the knee and ankle.  Sensory examination showed decreased results bilaterally at the foot and toes.  Straight leg raise test was positive.  The VA examiner found that the Veteran had moderate radiculopathy of the right lower extremity with moderate pain and numbness and mild radiculopathy of the left lower extremity with mild pain and numbness.  The Veteran's scars were found to be not painful, unstable or to have a total area greater than 39 square centimeters.  The VA examiner found that the Veteran's lumbar spine disability and bilateral radiculopathy would impact physical labor, but he would be able to perform sedentary work, such as sitting at a desk, answering a phone, working customer service, or being a greeter.   

	Lumbar Spine Disability

Based on a careful review of the evidence, the Board finds that throughout the appeal period, the Veteran's lumbar spine disability does not warrant an evaluation in excess of 40 percent.  In other words, there is no evidence establishing unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Indeed, at his October 2009 and March 2014 VA examinations of his thoracolumbar spine, no ankylosis was found.  

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204 -07 (1995) is warranted, as functional impairment due to pain has been addressed by the 40 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher evaluation unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The March 2014 VA examiner found functional loss exhibited by less movement than normal and pain on movement, but there was no objective evidence of additional limitation of range of motion upon repetitive use.  Indeed, the most recent VA examination reflects that the Veteran's flexion was at 60 degrees with pain, which more nearly approximates the 20 percent rating criteria.  Therefore, the rating criteria for a 50 percent evaluation are not satisfied.  

There is conflicting medical evidence as to whether the Veteran has intervertebral disc syndrome.  However, the October 2009 and March 2012 VA examiners, which found intervertebral disc syndrome, did not find that he had incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Thus, the Board concludes that there is no basis for a higher evaluation under the rating criteria.  

The Board has considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected lumbar spine disability is manifested by symptoms of chronic pain, muscle spasms, stiffness, fatigue and decreased movement, which prevents him from prolonged standing and sitting, impairs his sleep, and affects his physical relationship with his wife.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Code 5242.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

	Lumbar Radiculopathy of the Left and Right Extremities

Based on a careful review of the evidence, the Board finds that throughout the appeal period, an evaluation of 40 percent is not warranted for lumbar radiculopathy of the left lower extremity.  The evidence does not show that the Veteran's symptoms were moderately severe.  At most, as evidenced by the findings of the March 2012 and March 2014 VA examiners as outlined above, the severity of the Veteran's left lower extremity radiculopathy was found to be moderate.  Therefore, the Veteran does not meet the 40 percent rating criteria.  

However, the Board finds that the Veteran's lumbar radiculopathy of the right lower extremity warrants a 20 percent evaluation.  Although the March 2012 examiner made an ultimate determination as to the severity of the radiculopathy, it is, in fact, an adjudicatory function.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Rather, as evidenced by the findings of the March 2012 VA examiner, including moderate numbness and moderate paresthesias and/or dysesthesias, and the subsequent March 2014 findings of moderate radiculopathy, a 20 percent evaluation is warranted, but no higher, for the Veteran's lumbar radiculopathy of the right lower extremity, as of February 1, 2010, the day following the Veteran's discharge from service.  

The Board has considered whether the Veteran's lumbar radiculopathy of the left and right lower extremities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected lumbar radiculopathy of the left and right lower extremities are manifested by symptoms of intermittent pain, numbness and tingling preventing prolonged standing and sitting.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

	Conclusion

The Veteran asserts that he is entitled to an increased evaluation for his lumbar spine disability and his lumbar radiculopathy of the left and right lower extremities.  His factual recitation as to symptomatology associated with the lumbar spine and his lower extremities is accepted as credible.  However, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his lumbar spine disability and lumbar radiculopathy of the left and right lower extremities.  Moreover, to the extent he is competent to opine as to these matters, his views are far outweighed by the detailed examination reports and opinions provided by the medical professionals who examined the Veteran's spine and lower extremities and discussed all relevant details for purposes of rating his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board has also considered whether separate evaluations are warranted for other disabilities that are associated with the Veteran's lumbar spine disability and lumbar radiculopathy of the left and right lower extremities; however, the objective medical evidence does not demonstrate that any such separate evaluations are warranted in this case.  

For all the foregoing reasons, the Board finds that an evaluation in excess of 40 percent is not warranted for the Veteran's service-connected lumbar spine disability.  An evaluation in excess of 20 percent is also not warranted for the Veteran's service-connected lumbar radiculopathy of the left lower extremity.  However, an evaluation of 20 percent is warranted for the Veteran's service-connected lumbar radiculopathy of the right lower extremity.  There are no findings that would support the assignment of a higher evaluation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

As previously stated above, in a December 2010 claim for SSA disability benefits the Veteran raised a claim for a TDIU asserting that he was unable to work due to multiple service-connected disabilities.  

Currently, the Veteran has a combined evaluation of 100 percent for his service-connected disabilities.  Prior to October 16, 2013, the Veteran's service-connected disabilities have a combined evaluation of 90 percent for: sleep apnea as 50 percent disabling; lumbar spine degenerative joint disease and degenerative disc disease as 40 percent disabling; PTSD as 30 percent disabling; migraine headaches as 30 percent disabling; lumbar radiculopathy of the left lower extremity as 20 percent disabling; lumbar radiculopathy of the right lower extremity as 10 percent disabling; tinnitus as 10 percent disabling; status post head injury as 10 percent disabling; and noncompensable evaluations for degenerative joint disease first metacarpal phalangeal joint of the right hand; degenerative joint disease of the right and left hip; status post old trauma of the right ankle; right and left shin splints; hearing loss; hypertension; gastroesophageal reflux disease; kidney stones; status post laceration scars of the left knee, right arm, left upper arm, left lateral leg, and left lower arm; and status post laminectomy scar.  See 38 C.F.R. § 4.25 (2014).  

The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  In this case, as of October 16, 2013, the Veteran is in receipt of a combined 100 percent evaluation for his service-connected disabilities.  

Prior to October 16, 2013, the Veteran has a less than total combined evaluation.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period.  As shown above, prior to October 16, 2013, the Veteran has one or more service-connected disabilities rated at 40 percent or higher and a combined evaluation of 90 percent.  Thus, the schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a).  

The question that remains, however, is whether his service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran submitted a VA Form 21-8940 in October 2013, in which he specified that his service-connected PTSD, sleep apnea, migraines and lumbar spine disability prevented him from securing or following a substantially gainful employment.  He noted that he worked full-time for the U.S. Marine Corps as an operations chief from December 1989 to February 2010 when he became too disabled to work.  He reported having spent two years in college.  He has not tried to obtain employment since he became too disabled to work.  

As discussed above, the Veteran reported being unable to stand for more than 15 minutes or to sit for more than 30 minutes without increased pain to his lumbar spine radiating to his bilateral lower extremities with associated numbness and tingling.  Certain movements, such as bending over, also caused sharp pain, which could last about two days.  See March 2012 VA examination.  The October 2009 VA examiner found that the Veteran's lumbar spine disability had significant effects on his occupation due to decreased mobility, problems with lifting and carrying, lack of stamina and pain.  

The record demonstrates that the Veteran had two prior surgeries on his lumbar spine in 2006 and 2008.  He treated his symptoms with pain medication, muscle relaxants, physical therapy and a TENS unit.  Yet, he continued to have lumbar spine pain with radiculopathy of his bilateral lower extremities.  

SSA records reflect that the Veteran was found to be disabled as of February 1, 2010 primarily due to his service-connected lumbar spine disability, but also due to his service-connected hypertension, migraines, sleep apnea, and PTSD.  The Veteran was determined to be unable to perform even sedentary work on a sustained basis due to the combined effects of his symptoms.  See May 2011 SSA disability determination and associated records.  

Based on all the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that, prior to October 16, 2013, the Veteran was precluded from securing and following substantially gainful employment due to the combined effects of multiple service-connected disabilities.  Notably, as reflected in the SSA and VA records, the Veteran appears to have become too disabled to work the day after he was discharged from the U.S. Marine Corps and he has been unemployed ever since.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to perform physical labor or sedentary work.  Therefore, the Board concludes that, prior to October 16, 2013, a TDIU is warranted.  

ORDER

Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a 20 percent evaluation for lumbar radiculopathy of the right lower extremity is granted, as of February 1, 2010, subject to the laws and regulations governing the payment of monetary benefits.

Prior to October 16, 2013, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


